DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 13 September 2022.  In view of this communication and the amendment concurrently filed: claims 1-7 were previously pending; claims 1-2 were cancelled by the amendment; and thus, claims 3-7 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
Response to Arguments
The Applicant’s arguments, filed 13 September 2022, have been fully considered and are persuasive.
The Applicant’s argument (pages 6-8 of the Remarks) alleges that, regarding the previous grounds of rejection of claim 3 under 35 U.S.C. 103, Matama does not disclose the amended limitations of claim 1, specifying that the detected positions of the front/rear edges of the N/S-poles align with the physical edges of the permanent magnets.  This has been acknowledged and is persuasive.  However, the newly cited Shishido reference does disclose this feature and thus, new grounds of rejection have been made. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matama (JP 2006-121842 A), hereinafter referred to as “Matama”, in view of Kurata (JP H07-135799 A), hereinafter referred to as “Kurata”, and Shishido et al. (US 2014/0354119 A1), hereinafter referred to as “Shishido”.
Regarding claim 3, Matama discloses a rotation apparatus (fig. 1-2; ¶ 0005-0006) comprising: 
a first disk-shaped rotation body [1] capable of rotating around a first rotation axis [0] (fig. 1-2; ¶ 0016-0017); 
a plurality of first permanent magnets [2] arranged at a peripheral part of said first disk-shaped rotation body [1] so that N-poles [2a] and S-poles [2b] thereof are distributed alternately (fig. 2-4; ¶ 0018-0020); 
at least one pair of electromagnets [3] arranged at static positions with a predetermined interval, said static positions being near the plurality of first permanent magnets [2] (fig. 1-2; ¶ 0018, 0021); 
a sensor perception board [13] arranged coaxially with said first disk-shaped rotation body [1] (fig. 1; ¶ 0024-0025); and 
a sensor switch [4] for respectively detecting rotational positions of the N-poles [2a] and the S-poles [2b] of the plurality of first permanent magnets [2] and for electrically energizing the at least one pair of electromagnets [3] (fig. 1, 5; ¶ 0025-0027), 
the sensor perception board [13] having, on their outer circumferential end, convexo-concave portions [16] arranged at positions that respectively correspond to positions of the N-poles [2a] and the S-poles [2b] of the plurality of first permanent magnets [2], side edges [16a/16b] of said convexo-concave portions [16] corresponding to front edges and rear edges of the N-poles [2a] or the S-poles [2b] (fig. 6; ¶ 0025-0026), the sensor perception board [13] being mounted on said first rotation axis [0] (fig. 1), 

    PNG
    media_image1.png
    568
    951
    media_image1.png
    Greyscale

one electromagnet [3] of the pair of electromagnets [3] being energized based on the result of the sensor switch [4], detected via the sensor perception board [13] (¶ 0025-0027), to move said first permanent magnet [2] adjacent to the energized electromagnet [3] in a predetermined direction, by an attractive force and a repulsive force between the energized electromagnet [3] and the first permanent magnet [2] so as to rotate said first disk-shaped rotation body [1] (¶ 0028-0033).
Matama does not disclose a pair of sensor perception boards or a pair of sensor switches, instead disclosing only one of each component.
Kurata discloses a rotation apparatus [M] comprising a pair of sensor perception boards [21/22] arranged coaxially with said first disk-shaped rotation body (fig. 5-7; ¶ 0024-0025); and 
a pair of sensor switches [25/26] (fig. 5a; ¶ 0026-0027), 
the pair of sensor perception boards [21/22] having, on their outer circumferential end, convexo-concave portions [23/24] (fig. 5; ¶ ), the pair of sensor perception boards [21/22] being mounted on said first rotation axis [1] to displace with each other by a predetermined angle in the rotation direction (fig. 5b; ¶ 0025), and
the electromagnets [27/28] being energized based on the result of the pair of sensor switches [25/26], detected via the pair of sensor perception boards [21/22] (fig. 6; ¶ 0028-0029).

    PNG
    media_image2.png
    488
    845
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the sensor board and switch of Matama, thereby providing pairs of sensor boards and switches as taught by Kurata, in order to eliminate the need for more complicated drive circuitry thereby reducing costs (¶ 0030 of Kurata).  Further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Matama, in view of Kurata, further discloses that the pair of sensor switches [4] has a first sensor circuit consisting of a first photo-sensor [14/15] and a first switch [11/12] for turning on/off a power supply path of a first electromagnet [3] of the pair of electromagnets [3], and a second sensor circuit consisting of a second photo-sensor [14/15] and a second switch [11/12] for turning on/off a power supply path of a second electromagnet [3] of the pair of electromagnets [3] (fig. 5; ¶ 0024-0027; the same numerals are used for both sensor switches because, in combination with Kurata, the sensor switches of Matama are merely duplicated), 
wherein said first sensor circuit is configured to detect, via a first sensor perception board [13] arranged coaxially with said first disk-shaped rotation body [1], the positions of the front edges and the rear edges of the N-poles [2a] of the first permanent magnets [2], to energize said first electromagnet [3] when the position of the front edge of the N-pole [2a] of the first permanent magnet [2] is detected and to de-energize said first electromagnet [3] when the position of the rear edge of the N-pole [2a] of the first permanent magnet [2] is detected (¶ 0025-0028), and wherein said second sensor circuit is configured to detect, via a second sensor perception board [13] arranged coaxially with said first disk-shaped rotation body [1], the positions of the front edges and the rear edges of the S-poles [2b] of the first permanent magnets [2], to energize said second electromagnet [3] when the position of the front edge of the S-pole [2b] of the first permanent magnet [2] is detected and to de-energize said second electromagnet [3] when the position of the rear edge of the S-pole [2b] of the first permanent magnet [2] is detected (¶ 0025-0028; the same numerals are used for both sensor circuits because, in combination with Kurata, the sensors of Matama are merely duplicated).
Matama, in view of Kurata, still does not disclose the positions of the front edges and the rear edges of the N-poles and the S-poles of the first permanent magnets that are detected, being the positions of physical edges of the permanent magnets.
Shishido discloses a rotation apparatus [10] comprising a sensor perception board [60] arranged coaxially with a first disk-shaped rotation body [24] (fig. 1-4; ¶ 0045); and a pair of sensor switches [76a/76b] (fig. 2; ¶ 0052), 

    PNG
    media_image3.png
    543
    673
    media_image3.png
    Greyscale

the sensor switches [76a/76b] configured to detect the positions of the front edges and the rear edges of the poles of first permanent magnets [30] (fig. 4; ¶ 0050-0051; light is passed through notches [64] in the sensor perception board), and 
the positions of the front edges [64a] and the rear edges [64b] of the poles of the first permanent magnets [30] that are detected, being the positions of physical edges of the permanent magnets [30] (fig. 4; ¶ 0050-0051; positions of the slits “are formed corresponding to the positions of the permanent magnets”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sensor circuit of Matama having aligned the detected front and rear edges of the poles with the physical edges of the permanent magnets as taught by Shishido, in order to take full advantage of the residual magnetism between the electromagnet cores and the permanent magnets after switching off the coils, thereby reducing cogging torque and increasing efficiency (¶ 0020-0021 of Shishido).
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matama, Kurata, and Shishido as applied to claim 3 above, and further in view of Hara (JP 2012-062910 A), hereinafter referred to as “Hara”.
Regarding claim 4, Matama, in view of Kurata and Shishido, discloses a power generation system comprising a rotation apparatus as claimed in claim 3, as stated above.  
Matama does not disclose a power generator, and a rotation transmission integrated with said rotation apparatus.
Hara discloses a power generation system [100] comprising a rotation apparatus [101], a power generator [4], and a rotation transmission [3] having an input shaft [102] coupled with a first rotation axis of said rotation apparatus [102] to be rotationally driven by said rotation apparatus [102] (fig. 5; ¶ 0043) and an output shaft [2] coupled with said power generator [4] to rotationally drive said power generator [4] (fig. 3; ¶ 0016), for increasing a rotational speed of said output shaft [2] than a rotational speed of said input shaft [102], said rotation transmission [3] being integrated with said rotation apparatus [101] (fig. 3; ¶ 0017).

    PNG
    media_image4.png
    608
    726
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotation apparatus of Matama and Kurata within a power generation system as taught by Hara, in order to provide a highly efficient means of power conversion with low noise and that is easy to maintain (¶ 0009 of Hara).
Regarding claim 5, Matama, in view of Kurata, Shishido, and Hara, discloses the power generation system [100] as claimed in claim 4, as stated above, wherein Hara further discloses that said rotation transmission [3] comprises a first magnetic gear mechanism [12] having a second disk-shaped rotation body [12] capable of rotating around a second rotation axis, and a plurality of second permanent magnets arranged at a peripheral part of said second disk-shaped rotation body so that N-poles and S-poles thereof are distributed alternately (fig. 2-3; ¶ 0017); and a second magnetic gear mechanism [14] having a third disk-shaped rotation body [14] capable of rotating around a third rotation axis, and a plurality of third permanent magnets arranged at a peripheral part of said third disk-shaped rotation body so that N-poles and S-poles thereof are distributed alternately (fig. 2-3; ¶ 0017), and wherein the plurality of second permanent magnets of said first magnetic gear mechanism [12] and the plurality of third permanent magnets of said second magnetic gear mechanism [14] are arranged to close to each other so that said second magnetic gear mechanism [14] rotates in a predetermined direction by means of an attractive force and a repulsive force between the plurality of second permanent magnets and the plurality of third permanent magnets when said first magnetic gear mechanism [12] rotates (fig. 4; ¶ 0018-0019).
Regarding claim 6, Matama, in view of Kurata, Shishido, and Hara, discloses the power generation system [100] as claimed in claim 5, as stated above, wherein Hara further discloses that a diameter of said second disk-shaped rotation body [12] is larger than a diameter of said third disk-shaped rotation body [14], and wherein said third disk-shaped rotation body [14] is arranged inside of said second disk-shaped rotation body [12] (fig. 3-4).
Regarding claim 7, Matama, in view of Kurata, Shishido, and Hara, discloses the power generation system [100] as claimed in claim 5, as stated above, wherein Hara further discloses that said rotation transmission [3] comprises a third magnetic gear mechanism [15] having a fourth disk-shaped rotation body [15] capable of rotating around a fourth rotation axis, and a plurality of fourth permanent magnets arranged at a peripheral part of said fourth disk-shaped rotation body [15] so that N-poles and S-poles thereof are distributed alternately (fig. 2-3; ¶ 0017-0018), wherein said third disk-shaped rotation body [15] is arranged inside of said second disk-shaped rotation body [12] (fig. 4), and wherein the plurality of third permanent magnets of said second magnetic gear mechanism [14] and the plurality of fourth permanent magnets of said third magnetic gear mechanism [15] are arranged to close to each other so that said third magnetic gear mechanism [15] rotates in a predetermined direction by means of an attractive force and a repulsive force between the plurality of third permanent magnets and the plurality of fourth permanent magnets when said second magnetic gear mechanism [14] rotates (fig. 2-4; ¶ 0018-0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834